



Exhibit 10.1
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is dated as of April 2, 2018, by and
between Hi-Crush Services LLC, a Delaware limited liability company (the
“Company”), Hi-Crush Partners LP, a Delaware limited partnership (the
“Partnership”), Hi-Crush Proppants LLC, a Delaware limited liability company
(“Proppants” and, together with the Partnership and the Company, the “Hi-Crush
Entities”) and Scott J. Preston (the “Employee”).
Whereas, the Company will employ Employee in the capacity, for the period and on
the terms and conditions set forth herein in consideration of the premises and
mutual covenants and agreements herein contained, the parties hereto hereby
agree as follows:
1.EMPLOYMENT AND DUTIES. The Company hereby employs Employee as Chief Operating
Officer of the Company, and Employee hereby accepts such employment, in the
capacity of Chief Operating Officer of the Company to act in accordance with the
terms and conditions hereinafter set forth. Employee will be responsible for all
production (Wisconsin, West Texas and all other sites that may be added in the
future), inventory management, procurement, customer service, terminal/transload
operations, rail logistics, last mile delivery, and demand & supply planning
(S&OP)—to include management of more than 500 employees initially, across all
operations. Employee’s work location will be in Houston, Texas, and Employee
will be reporting directly to Robert E. Rasmus, Chief Executive Officer,
Hi-Crush Proppants LLC. During the term of this Agreement, Employee agrees that
this position will be his full-time employment, and that he will devote all of
his business time, attention and skills to the successful continuation of the
business heretofore conducted by the Company, and that he will perform such
duties, functions, responsibilities and authority in connection with the
foregoing as are from time to time delegated to Employee by the Chief Executive
Officer (the “CEO”) or Board of Directors of Hi-Crush GP LLC (the “Board”)
consistent with the duties associated with his position. Employee further agrees
to conduct himself professionally, consistent with the highest standards of
decorum and judgment. For the duration of his employment, Employee agrees that
all business opportunities which might be served by the Company or any of its
affiliates will be brought exclusively to the attention of the Company. The
provisions of this Section 1 shall not prohibit the Employee from (a) making
investments in entities that are publicly owned and in which the Employee owns
no more than two percent of the outstanding stock thereof or make investments in
such other entities and in such amounts, (b) serving on the Board of Directors
of any other entity, as may be approved in advance by the Board or the CEO, or
(c) devoting reasonable time and energies to charitable and civic activities,
provided such activities do not materially interfere with the performance of the
Employee’s duties hereunder.
2.    TERM. The term of this Agreement shall commence on the date first written
above (the “Effective Date”) and shall end on the first anniversary of the
Effective Date. Unless either party gives at least 60 days’ notice prior to the
expiration or the term set forth in the preceding sentence or the then effective
renewal term, the term of this Agreement shall automatically be extended for
consecutive one-year periods. The term of this Agreement as determined in this
Section 2 (including any renewal term in accordance with the immediately
preceding sentence) shall be referred to herein as the “Term.”


    



--------------------------------------------------------------------------------





3.    COMPENSATION. In consideration of the services to be rendered by Employee
to the Company hereunder, the Company hereby agrees to pay or otherwise provide
Employee the following compensation and benefits, which may be adjusted from
time to time at the discretion of the Board, it being understood that the
Company shall have the right to deduct therefrom all taxes which may be required
to be deducted or withheld therefrom under any provision of applicable law
(including but not limited to Social Security payments, income tax withholding
and other required deductions now in effect or which may become effective by law
any time during the Term):
(a)    Salary. Employee shall receive an initial annual salary of $365,000
(“Base Salary”) to be paid in accordance with the salary payment practices of
the Company.
(b)    Short-Term Incentive Plans. Employee shall be entitled to participate in
any short-term incentive plans, long-term incentive plans, or other plans that
the Company adopts for the benefit of its senior executives in accordance with
the terms and conditions thereof. Consistent therewith, Employee will be
eligible to participate in a discretionary short-term annual cash incentive plan
based on (i) the Partnership’s financial and operational performance as compared
to pre-established metrics and goals, (ii) an assessment of Employee’s own
individual performance, and (iii) other key company and individual performance
indicators as defined by the CEO and approved by the Board of Directors of
Proppants, in consultation with the CEO and the Board. For this plan, Employee’s
initial annual incentive target value will be 85% of Base Salary. Incentive
payouts under the plan are paid within the first two and one half months
following the end of the service period. Any payout for 2018 performance made in
2019 will not be prorated due to less than 12 months of service in 2018.
(c)    Long-Term Incentive Plan. Employee will be eligible to participate in the
Hi-Crush Partners LP First Amended and Restated Long Term Incentive Plan. Long
term incentive (LTI) awards are determined at the discretion of the Board.
Employee’s annual LTI target value for the initial annual award process will be
165% of Base Salary. Annual awards are generally issued in a mix of time-based
(40%) and performance-based (60%) vesting phantom unit awards. Time-based awards
generally vest in two installments over a three-year period. Performance awards
are generally tied to a three-year performance period with earnout at the end of
the performance period based on how much and the extent to which actual
performance meets or exceeds approved performance metrics and goals which are
determined at the time of the grant.
(d)    Unit Grant. Additionally, subsequent to Employee’s employment and
Employee’s execution of this employment agreement containing confidentiality,
non-solicitation and non-competition provisions, Employee will receive an
initial grant of time-based vesting phantom units of the Partnership under the
terms and provisions of the Hi-Crush Partners LP First Amended and Restated Long
Term Incentive Plan. The grant will have a fair market value of $500,000 and
will be granted in May 2018 upon final Board approval. The phantom units granted
under this award will vest 100% on the third anniversary of the date of grant.
You will receive an award agreement upon grant which you will be required to
execute and return. A sample form of agreement is provided as an attachment for
your reference.
(e)    Benefit Plans. Employee shall be entitled to participate in any D&O,
health, accident, disability and life insurance programs, and any other
non-bonus fringe benefit program (including a 401(k) savings plan) that the
Company may adopt and implement for the benefit of the Company’s senior
executives. Employee is eligible to commence participation in these benefits


2



--------------------------------------------------------------------------------





the first of the month following Employee’s date of employment provided Employee
enrolls within the first 30 days of employment. In addition, Employee will be
eligible to participate in a pre-tax savings plan commencing the first calendar
quarter following Employee’s hire date. The plan provides an employer matching
contribution equal to 100% of the first 2% of allowed contributions and 50% of
the next 4% of eligible compensation contributed. Employee will also be eligible
to enroll in the Hi-Crush Partners LP Second 2017 Unit Purchase Program which
provides the opportunity to purchase units at a 15% discount applied to the
price established at the enrollment date.
(f)    Expenses. Employee shall be entitled to receive reimbursement for all
reasonable out-of-pocket expenses incurred by him in connection with the
fulfillment of his duties hereunder; provided, however, that Employee has
complied with all policies and procedures relating to the reimbursement of such
expenses as shall, from time to time, be established by the Company. For the
avoidance of doubt, the Company shall reimburse the Employee for membership dues
to professional organizations, provide cellular and data coverage plan for
Employee, and reasonable expenses incurred as a result of a request by the
Company that the Employee relocate his primary residence, including but not
limited to costs incurred to hire movers and commission paid to a home realtor
to sell his current primary residence. Employee will receive relocation
assistance as described in the attached Hi Crush Services LLC Relocation Policy
dated January 2015, with an exception to the amount of the incidental moving
allowance which will equal a one-time payment of $30,000. While the policy is
pending amendment to comply with the new tax laws relative to taxation and
deduction of relocation expenses, the benefits described herein will not
materially change; Employee will be furnished an updated policy once it is
available. Relocation benefits will be available for the 12-month period
commencing October 1, 2018 and ending September 30, 2019. During the time of
transition of Employee’s household from Connecticut to Houston (from April 2018
to June 2019 if needed), Employee will be provided a one (1) bedroom furnished
apartment as temporary living and you will also be reimbursed for up to 3
(three) round trip air tickets per month for air travel between Houston and
Connecticut for Employee or Employee’s spouse.
(g)    Vacation. During the Term, Employee shall be entitled to take up to 160
hours of Paid Time Off (PTO) per calendar year, so long as the absence of
Employee does not interfere in any material respect with the performance of
Employee or Employee’s duties hereunder. Employee shall be entitled to roll
unused PTO hours to successive years and to pay in lieu of PTO to the extent
provided for, and in accordance with such policies for unused PTO that may be
established, by the Board with respect to the Company’s executive management.
4.    TERMINATION.
(a)    Death or Disability. This Agreement shall terminate automatically upon
the Employee’s death. If the Company determines in good faith that the
Disability of the Employee has occurred (pursuant to the definition of
“Disability” set forth below), it may give to the Employee written notice of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Employee (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Employee shall not
have returned to full-time performance of the Employee’s duties. For purposes of
this Agreement, “Disability” means disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician reasonably
selected by the Company or its insurers.


3



--------------------------------------------------------------------------------





(b)    Cause. The Company may terminate the Employee’s employment for Cause.
“Cause” means that, if during the Term of employment, Employee:
(i)    engages in any material violation of this Agreement that is not cured, or
with respect to which Employee is not diligently pursuing a cure, within 10 days
of the Company giving notice to Employee to do so;
(ii)    is indicted for any felony or charged with any misdemeanor involving
dishonesty such as theft, forgery or fraud, or having been indicted for, or
enters a plea of guilty or nolo contendere for any such felony or misdemeanor or
for an offense involving operation of a motor vehicle under the influence of
alcohol or controlled substances (but excluding other traffic offenses);
(iii)    engages in any act of fraud against, or material misappropriation of
the assets of, the Company, any of its subsidiaries or any of their employees or
properties;
(iv)    engages in the intemperate use of alcohol or drugs on a repeated basis
in a manner which, in the good faith opinion of the Board, is impairing the
Employee’s ability to perform his duties or obligations hereunder and such
intemperate use thereafter continues in such a manner following written notice
thereof to Employee;
(v)    engages in conduct giving rise to a successful and proven claim by
another employee of sexual harassment or other conduct that violates Title VII
of the 1964 Civil Rights Act, or similar state law, in a manner which would
reasonably and customarily require the discharge of an executive employee; or
(vi)    engages in conduct giving rise to Legitimate Claims by any persons that
the Company or any of its subsidiaries is in violation of any federal, state or
local criminal statute or act. The term “Legitimate Claims” shall mean any
claims, allegations or assertions which, in the reasonable, good faith opinion
of the Board (after a diligent investigation of the facts), have substantial
merit.
(c)    Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to Employee in accordance with Section 11
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice that:
(i)    indicates the specific termination provision in this Agreement relied
upon,
(ii)    sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated, and
(iii)    the Date of Termination (as defined below).
(d)    Termination Other than for Cause or Disability. The Company may terminate
this Agreement without Cause and other than for reasons of death or Disability
by providing Employee with three weeks prior written notice.


4



--------------------------------------------------------------------------------





(e)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be; provided, however, that
(i)    if the Employee’s employment is terminated by the Company other than for
Cause or Disability or expiration of the Term, the Date of Termination shall be
the later of (A) the date that is three weeks after notice is given consistent
with Section 4(c) and (B) the date designated as the Date of Termination in the
Company’s notice,
(ii)    if the Employee’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Employee
or the Disability Effective Date, as the case may be, and
(iii)    if the Employee’s employment is terminated by reason of Cause or
expiration of the Term (subject to the notice provision in Section 2), the Date
of Termination shall be the date specified by the Company in the Notice of
Termination.
5.    OBLIGATIONS OF THE COMPANY UPON TERMINATION.
(a)    Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations to
the Employee’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) in favor of the
Employee as of the Date of Termination in accordance with the terms of this
Agreement, including, for this purpose:
(i)    the Employee’s Base Salary through the Date of Termination at the rate in
effect on the Date of Termination or, if higher, at the highest rate in effect
at any time from the 90-day period preceding the Effective Date through the Date
of Termination (the “Highest Base Salary”),
(ii)    a lump sum payout for Employee’s unused, accrued PTO as of the Date of
Termination, which shall be (A) the Highest Base Salary, (B) divided by 2080,
and (C) multiplied by the number of unused, accrued PTO hours of Employee as of
the Date of Termination, and
(iii)    any compensation previously payable to the Employee (together with any
accrued interest thereon) and not yet paid by the Company (such amounts
specified in clauses (i), (ii) and (iii) are hereinafter referred to as “Accrued
Obligations”).
All such Accrued Obligations shall be paid to the employee’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company to surviving families of
employees of the Company under such plans, programs, practices and policies
relating to family death benefits, if any, in effect at the time of Employee’s
death.
(b)    Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than those obligations accrued or earned and
vested (if applicable) in favor of the Employee


5



--------------------------------------------------------------------------------





in accordance with the terms of this Agreement as of the Date of Termination,
including for this purpose, all Accrued Obligations. All such Accrued
Obligations shall be paid to the employee in a lump sum in cash within 30 days
of the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Employee shall be entitled after the Disability Effective
Date to receive disability and other benefits at least equal to the most
favorable of those provided by the Company to disabled employees or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the employee and the Employees family, as in effect at any time thereafter with
respect to other key employees of the Company and their families. Any company
disability benefits will not be offset or reduced by other disability benefits
payable to Employee.
(c)    Cause. If Employee’s employment shall be terminated for Cause, the
Company’s obligations to the Employee shall terminate other than the obligation
to pay to the Employee the Highest Base Salary from the date of Employee’s last
paycheck through the Date of Termination, plus reimbursement of unpaid
out-of-pocket expenses in accordance with Section 3(b), plus the amount of any
compensation previously earned by and payable to Employee in accordance with the
terms of this Agreement.
(d)    Performance. If Employee’s employment shall be terminated for
Performance, all obligations of the Company hereunder shall terminate as of the
date of such termination; provided, however, that the Company shall pay Employee
a severance payment equal to (i) 100% of Employee’s Base Salary, plus 100% of
Employee’s annual short-term cash incentive that Employee would have earned for
the entire fiscal year in which the termination of employment occurs at target
level, as adjusted, payable over the twelve months following termination in
installments substantially similar to the Company’s salary payment practices,
plus (ii) the Company will accelerate the vesting of a prorated amount of
Employee’s then-outstanding time-based vesting phantom units, determined based
on the length of time that Employee remained employed during the vesting period
of the applicable phantom unit award. “For Performance” shall mean termination
for failure to meet defined threshold and/or target strategic and operational
objectives within COO control which are mutually established by the COO and CEO
each year and approved by the Board. The evaluation of goal attainment occurs
during the Company’s formal performance feedback discussion process for named
executive officers, with the oversight of the Board. The Company shall have no
obligation to pay any severance payment if Employee breaches his obligations
under Section 8, 9, or 10 of this Agreement, and the Company’s obligation to pay
severance payments, if applicable, hereunder is conditioned upon Employee
executing a release of claims against the Company, the form of which release is
attached hereto as Exhibit A. Notwithstanding anything to the contrary in this
Agreement, following any termination of employment described in the first
sentence of this Section 5(d), the Company shall have no liability or obligation
for payments to Employee, except accrued but unpaid Base Salary and the
severance payments required in this Section 5(d).
(e)    Other Than for Cause or for Performance or Death or Disability; or Upon
Expiration of Term. If, during the first two (2) years of Employee’s employment
with the Company, the Company shall terminate the Employee’s employment other
than for Cause, for Performance, Disability, or Death, all obligations of the
Company hereunder shall terminate as of the date of such termination; provided,
however, that the Company shall pay Employee a severance


6



--------------------------------------------------------------------------------





payment equal to (i) 100% of Employee’s Base Salary, plus 100% of Employee’s
annual short-term cash incentive and long-term incentive Employee would have
earned for the entire fiscal year in which the termination of employment occurs
at target level, as adjusted, payable over the twelve months following
termination in installments substantially similar to the Company’s salary
payment practices, plus (ii) the Company will accelerate the vesting of a
prorated amount of Employee’s then-outstanding time-based vesting phantom units,
determined based on the length of time that Employee remained employed during
the vesting period of the applicable phantom unit award. If the Company shall
terminate the Employee’s employment following the first two (2) years of
Employee’s employment with the Company, other than for Cause, for Performance,
Disability, or Death, all obligations of the Company hereunder shall terminate
at the end of the Term; provided, however, that the Company shall pay Employee a
severance payment equal to (i) 100% of Employee’s Base Salary plus 100% of the
Employee’s short-term annual incentive Employee would have earned for the entire
fiscal year in which the termination of employment occurs at target level, as
adjusted, payable over the twelve months following termination in installments
substantially similar to the Company’s salary payment practices, plus (ii) the
Company will accelerate the vesting of a prorated amount of Employee’s
then-outstanding time-based vesting phantom units, determined based on the
length of time that Employee remained employed during the vesting period of the
applicable phantom unit award. In the event such a termination was due to a
Change of Control (as defined in the Hi-Crush Partners LP First Amended and
Restated Long-Term Incentive Plan), all awarded but not yet vested long term
incentives will vest in accordance with the terms and conditions of the
applicable award agreement. In no event shall Employee be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Employee under any of the provisions of this Agreement and such
severance payments shall not be reduced whether or not Employee obtains other
employment. The Company shall have no obligation to pay any severance payment if
Employee breaches his obligations under Section 8, 9, or 10 of this Agreement,
and the Company’s obligation to pay severance payments, if applicable, hereunder
is conditioned upon Employee executing a release of claims against the Company,
the form of which release is attached hereto as Exhibit A. Notwithstanding
anything to the contrary in this Agreement, following any termination of
employment described in the first sentence of this Section 5(e), the Company
shall have no liability or obligation for payments to Employee, except accrued
but unpaid Base Salary, Accrued Benefits, and the severance payments required in
this Section 5(e).
(f)    Termination by Employee. If the Employee shall terminate his employment
during the Term other than for “Good Reason,” all obligations of the Company
shall terminate as of the date of such termination, other than the obligation to
pay to the Employee the Highest Base Salary from the date of Employee’s last
paycheck through the Date of Termination, plus reimbursement of unpaid
out-of-pocket expenses in accordance with Section 3(b), plus the amount of any
compensation previously earned by and payable to Employee in accordance with the
terms of this Agreement. In the event Employee terminates employment or does not
renew the Term of this Agreement for Good Reason, Employee shall be treated as
terminated by the Company without Cause for purposes of Section 5(e) above.
“Good Reason” means: (i) a material diminution of Employee’s title, authority or
duties, including no longer reporting to the CEO, (ii) a material diminution of
Base Salary or any other compensation in Section 3 above that is
disproportionately greater than reductions in base salary or compensation of
other members of the Company’s executive management team, (iii) a material
breach of this Agreement by the Company, if such breach is not cured within 10
days of Employee’s delivery to the Company of written notice of such breach, or
(iv) the relocation of the geographic location of Employee’s principal place of
employment by more


7



--------------------------------------------------------------------------------





than 50 miles from Houston, Texas. For the avoidance of doubt, the Company’s
request for the Employee to permanently relocate his primary residence to
Houston, Texas shall not be considered “Good Reason” as defined herein.
6.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company and for which the Employee may qualify. Amounts which are vested
benefits or which the Employee is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program.
7.    SECTION 409A.
(a)    It is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to Employee under Section 409A of the United States Internal
Revenue Code of 1986, as amended and the regulations thereunder (collectively,
the “Section 409A”). The Agreement shall be interpreted to that end and,
consistent with that objective and notwithstanding any provision herein to the
contrary, the Company may unilaterally take any action deemed necessary or
desirable to amend any provision herein to avoid the application of or excise
tax under Section 409A. The Company shall consult with Employee in good faith
regarding implementation of this Section 7; provided, however, that neither
Employer nor its employees or representatives shall have liability to Employee
with respect hereto.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”
(c)    Notwithstanding any other provision herein, (i) if the Company determines
that Employee is a “specified employee”, as defined in, and pursuant to, Section
409A(a)(2)(B) and the regulations promulgated thereunder, then with regard to
any payment or the provision of any benefit that is considered nonqualified
deferred compensation under Section 409A payable on account of a “separation
from service,” such payment or benefit shall be made or provided on the first
business day following the date which is the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Employee, and (B) the date of Employee’s death, (ii) all expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (iii) no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year, and (iv) the
right to reimbursement or in- kind benefits shall not be subject to liquidation
or exchange for another benefit. If any payment to Employee is delayed pursuant
to clause (i) of the preceding sentence, such payment instead shall be made on
the first business day following the earlier of the dates specified in
sub-clauses (A) and (B) of such clause (i) as provided.


8



--------------------------------------------------------------------------------





8.    NON-SOLICITATION. Employee agrees that to protect the Company’s
Confidential Information and Trade Secrets (defined in Section 10), it is
necessary to enter into the following restrictive covenant, which is ancillary
to the enforceable promises between the Company and Employee in the other
Agreement Sections, including Section 10. During the Term and for a period of 12
months after termination of this Agreement for any reason, Employee agrees that
he will not (without the prior written consent of the Company), either alone or
on behalf of any person, corporation or other entity competing with the Company
or any of its affiliates, directly or indirectly, (a) solicit or induce, or in
any manner attempt to solicit or induce any person employed by, or an exclusive
agent of, the Company or any of its affiliates to terminate his/her employment
or agency, as the case may be, with the Company or any of its affiliates, or
hire any such person, or (b) solicit, divert, or attempt to solicit or divert
any person, corporation or other entity which is furnished services by the
Company or any of its affiliates, nor will Employee attempt to induce any such
customer to cease being, or any prospective customer not become, a customer of
the Company or any of its affiliates.
9.    NON-COMPETITION. Employee agrees that to further protect the Company’s
Confidential Information and Trade Secrets (defined in Section 10), it is
necessary to enter into the following restrictive covenant, which is ancillary
to the enforceable promises between the Company and Employee in the other
Sections of this Agreement, including Section 10. The Employee agrees that,
during his employment with the Company and for a period of 12 months from the
date of termination of this Agreement for any reason, he will not directly or
indirectly engage in or have any material financial interest in any business
that is in competition with the business of the Company or which is a customer
of the Company (“Prohibited Activities”). For purposes of this Section 9, the
Employee recognizes and agrees that this provision applies to the United States.
The Company and Employee agree that the geographic and time frame limitation are
reasonable under the particular circumstances of this Agreement and that
Employee may still perform a trade and earn a living under these restrictions.
Based on the particular duties to be performed by Employee under this Agreement,
the Company and Employee agree that this restrictive covenant in Section 9 does
not prohibit ordinary competition and is necessary to afford fair protection to
the Company to protect its business and good will. The Employee shall be deemed
to be engaged in and carrying on the Prohibited Activities if he engages in the
Prohibited Activities in any capacity whatsoever, including, but not limited to,
by or through a partnership of which he is a general or limited partner or an
employee engaged in such activities, or by or through a corporation or
association of which he owns five percent or more of the stock or of which he is
an officer, director, employee, member, representative, joint venturer,
independent contractor, consultant or agent who is engaged in such activities,
but Employee shall not be deemed to be engaged in a Prohibited Activity if,
following the termination of his employment with the Company, he is employed, or
engaged as an independent contractor or consultant, by another company that has
a business unit that is a competitor or customer of the Company, provided that
Employee does not directly or indirectly provide any services to or for the
benefit of such business unit. The Employee agrees that during the 12-month
period described above, he will notify the Company of the name and address of
each company with whom he has accepted employment during such period. Such
notification shall be in writing within five days after the Employee accepts any
employment or new employment by certified mail, return receipt requested.
Employee acknowledges that the Company may notify, and consents to the Company
notifying, any future employer of Employee during such 12-month period of the
terms of the provisions of Sections 8, 9, and 10 of this Agreement.


9



--------------------------------------------------------------------------------





10.    CONFIDENTIALITY. For purposes of this Agreement, “Confidential
Information and Trade Secrets” shall mean all information, ideas, know how,
trade secrets, processes, computer code generated or developed, software or
programs and related documentation, methods, practices, fabricated techniques,
technical plans, customer lists, pricing techniques, marketing plans, financial
information and all other compilations of information which relate to the
business of, and are owned by, the Company, which were not known generally to
others engaged in the Business of the Company and which the Company has taken
affirmative actions to protect from public disclosure or which do not exist in
the public domain, including specifically the terms and existence of this
Agreement. Employee acknowledges that, during his term of employment with the
Company, he shall have access to and become familiar with Confidential
Information and Trade Secrets that are owned by the Company. Further, the
Company agrees to provide Employee with some or all of the Company’s
Confidential Information and Trade Secrets of which Employee has not previously
had access and of which Employee has not had previous knowledge. In exchange for
the Company’s promise to provide Employee with Confidential Information and
Trade Secrets during the term of this Agreement, Employee agrees not to use, in
any way, or disclose any of the Confidential Information and Trade Secrets,
directly or indirectly, either during the term of his employment or at any time
thereafter, except as required in the course of his employment. All computer
code, programs, files, records, documents, information, data and similar items
and documentation relating to the business of the Company, whether prepared by
Employee or otherwise, coming into Employees possession, shall remain the
exclusive property of the Company unless owned by Employee. The obligations of
this Section 10 are continuous and shall survive the termination of Employee’s
employment with the Company.
11.    NOTICES. Any notices, consents, waivers or other communications to be
given under this Agreement by a party to another party shall be deemed to have
been duly given if given in writing and (i) personally delivered, (ii) sent by
nationally recognized overnight courier, or (iii) sent by facsimile or
electronic mail (with confirmation through one of the methods specified in the
foregoing clauses (i) or (ii)), to the addressees specified below:
If to Employee:
Scott J. Preston

1330 Post Oak Blvd, Suite 600
Houston, Texas 77056
713.980.6202 (fax)
E-mail: spreston@hicrush.com
If to the Hi-Crush Entities:    Hi-Crush Services LLC
1330 Post Oak Blvd, Suite 600
Houston, Texas 77056
713.980.6200 (phone)
Attention: Robert E. Rasmus
E-mail: razz@hicrush.com


    


or to such other address as either party may from time to time designate in
writing to the other.
12.    ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto relating to the subject matter hereof, and supersedes all
prior agreements,


10



--------------------------------------------------------------------------------





representations, inducements and understandings, whether oral or written, with
respect to the same. Accordingly, this Agreement represents all inducements,
promises, statements or representations of any kind made by Company or any of
its employees, officers, representatives or agents to Employee regarding, but
not limited to, his hiring, duration of employment, and discharge. No
modification, alteration, amendment or rescission of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by the parties hereto.
13.    ELECTRONIC SIGNATURES. The exchange of copies of this Agreement and of
signature pages by facsimile transmission (whether directly from one facsimile
device to another by means of a dial-up connection or whether otherwise
transmitted via electronic transmission), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of
this Agreement and may be used in lieu of an original Agreement for all
purposes. Signatures transmitted by facsimile or other electronic transmission
shall be deemed to be original signatures for all purposes.
14.    GOVERNING LAW. This Agreement and the rights and duties of the parties
hereunder shall be governed by, construed under and enforced in accordance with
the laws of the State of Texas.
15.    ASSIGNMENT. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns. The rights, duties and obligations under this
Agreement are assignable by the Company to a successor of all or substantially
all of the business or assets of the Company. The rights, duties and obligations
of Employee under this Agreement shall not be assignable.
16.    SEVERABILITY. The parties hereto further agree that if at any time it
shall be determined that the restrictions contained in Sections 8, 9, or 10 are
unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Agreement for such
period of time and within such area as may be determined to be reasonable by
such court and the court shall have the authority to construe, reform and
enforce the terms of this Agreement for the benefit of the Company to the
maximum extent possible. It is the intent of the parties hereto that the
provisions hereof be enforceable to the fullest extent permitted by applicable
law. Additionally, if Employee violates any of the restrictions contained in
Sections 8, 9, and 10, the restrictive periods shall be suspended and will not
run in favor of Employee from the time of the commencement of any violation
until the time when Employee cures the violation to the Company’s satisfaction.
This Agreement may be enforced by the Company or any of its affiliates. The
existence of any claim or cause of action Employee may have against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the Company’s enforcement of the restrictive covenants in Sections 8,
9, and 10.
17.    SURVIVAL. No termination of Employee’s employment by any of the parties
hereto shall reduce or terminate Employee’s covenants and agreements in Sections
8, 9, and 10 hereof.
18.    CONFIDENTIAL BINDING ARBITRATION. Employee and the Company recognize that
the services to be rendered under this Agreement by Employee are special,
unique, and of extraordinary character, and that in the event of the breach by
Employee of the terms and conditions of Sections 8, 9, and 10 hereof, the
Company shall be entitled, if it so elects, to institute


11



--------------------------------------------------------------------------------





and prosecute proceedings in any court of competent jurisdiction, either in law
or in equity, to enjoin Employee from breaching this Agreement. Aside from the
Company’s sole right to pursue injunctive relief, if any dispute arises out of
this Agreement or Employee’s employment or separation from employment with
Company for any reason, and the parties to this Agreement cannot resolve the
dispute, the dispute shall be submitted to final and binding arbitration.
(a)    Generally. Except as set forth above, Employee and the Company hereby
agree that any dispute, controversy or claim arising out of and/or relating to
this Agreement, the employment relationship between Employee and Company or the
termination thereof, or the arbitrability of any controversy or claim, will be
finally settled by confidential and binding arbitration pursuant to the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq. Employee and the Company knowingly and
voluntarily hereby waive any rights that they may have to a jury trial for any
such disputes, controversies or claims. Before initiating arbitration, Employee
agrees to submit a written demand to the President or CEO of the Company
providing a detailed explanation of Employee’s allegations against the Company.
Employee agrees to provide the Company 60 days to resolve such allegations
before filing a demand for arbitration in accordance with the terms of this
Section 18. Thereafter, Employee and Company agree to mediate their dispute
before taking any action in the arbitration beyond filing the initial demand and
answering statement in arbitration. After the arbitration has been initiated,
any party may assert any cross-claims in the arbitration. The arbitration shall
be conducted in Houston, Texas and administered by the Houston office of the
American Arbitration Association (“AAA”) according to the Employment Arbitration
Rules of the American Arbitration Association (“AAA Rules”) then in effect. The
parties agree that the Federal Rules of Evidence shall apply to any arbitration
brought under this Section 18. The arbitration shall be conducted before one
neutral arbitrator admitted to practice law for at least 15 years in the
jurisdiction in which the arbitration takes place (the “Arbitrator”) selected by
agreement of Employee and the Company. If Employee and the Company are unable to
agree upon the composition of the Arbitrator, in whole or part, then the AAA
Rules then in effect will be used to select the unfilled positions of the
Arbitrator. The Arbitrator shall have the power to determine its own
jurisdiction and shall render a single written reasoned decision based on
applicable legal principles. The Arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.
Notwithstanding this Section 18, the Company may seek a restraining order,
specific performance, injunctive and/or equitable relief from a court of
competent jurisdiction, without initiating an arbitration. However, the Company,
in its sole discretion, may submit such claims and seek such relief in the
arbitration.
(b)    Binding Effect. The decision of the Arbitrator on the points in dispute
will be final, conclusive, and binding, and judgment on the award may be entered
in the highest court of the forum (whether the enforcement action is brought
originally in the Texas state courts or the Texas federal courts) having
jurisdiction over the issues addressed in the arbitration. The parties agree
that this Section 18 has been adopted by the parties to rapidly and
inexpensively resolve any disputes between them. The parties intend that a final
award shall be rendered as soon as reasonably possible, and, absent a
determination by the Arbitrator that fairness requires an extension, the parties
intend for a final award to be rendered within 180 days of appointment of the
Arbitrator. The parties agree that this Section 18 will be grounds for dismissal
of any court action commenced by either party arising out of and/or relating to
this Agreement, the employment relationship between Employee and the Company or
the termination thereof, or the arbitrability of any controversy or claim, other
than post-arbitration actions by either party seeking to enforce an arbitration
award. If an arbitrator or court of competent jurisdiction determine that the
scope of the arbitration and related provisions of this Agreement are too broad
to be enforced as written, the parties intend that the court of arbitrator


12



--------------------------------------------------------------------------------





reform the provision in question to such narrower scope as it determines to be
reasonable and enforceable.
(c)    Fees and Expenses. The arbitration administration fees and arbitration
administration expenses (“Arbitration Expenses”) shall be borne by the Company.
Each of Employee, on the one hand, and the Company, on the other hand, shall pay
for and bear the costs of their own experts, evidence, and representation
(“Legal Expenses”); provided, however, that the arbitrator may determine which
party shall bear the Legal Expenses, but not the Arbitration Expenses. If
Employee files any pleading outside the confines of confidential arbitration,
the arbitration panel shall order the withdrawal of the pleading and order
Employee to pay punitive damages, as well as the attorneys’ fees and costs that
the Company incurs in seeking the withdrawal of the pleading.
(d)    Confidentiality. The parties will keep confidential, and will not
disclose to any person, except to their attorneys, tax advisers or auditor, or
as may be required by law, the existence of any dispute, claim or controversy
under this Section 18, the referral of any such dispute, claim or controversy to
arbitration or the status or resolution thereof. Notwithstanding this paragraph,
in order to enforce the arbitration award, the parties may file the arbitration
award with a court having jurisdiction thereof.
(e)    Waiver. Except as set forth above in this Section 18, Employee and the
Company acknowledge that this agreement to submit to arbitration includes all
controversies or claims of any kind (e.g., whether in contract or in tort,
statutory or common law, legal or equitable) now existing or hereafter arising
under any federal, state, local or foreign law, including, but not limited to,
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1966, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, the Americans With Disabilities Act and all
similar federal, state and local laws. Employee and the Company hereby waive all
rights thereunder to have a judicial tribunal and/or a jury determine such
claims.
(f)    Acknowledgment. Employee acknowledges that before entering into this
Agreement, Employee has had the opportunity to consult with any attorney or
other advisor of Employee’s choice, consulted with the law firm of his choice,
and that this provision constitutes advice from the Company to do so if Employee
chooses. Employee further acknowledges that Employee has entered into this
Agreement of Employee’s own free will, and that no promises or representations
have been made to Employee by any person to induce Employee to enter into this
Agreement other than the express terms set forth herein. Employee further
acknowledges that Employee has read this Agreement and understands all of its
terms.
[Signature Page Follows.]




13



--------------------------------------------------------------------------------


Execution Version




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
                    
COMPANY:

HI-CRUSH SERVICES LLC


By: /s/ Robert E. Rasmus
Its: Chief Executive Officer


PARTNERSHIP:

HI-CRUSH PARTNERS LP
By: Hi-Crush GP LLC, its general partner


By: /s/ Robert E. Rasmus
Its: Chief Executive Officer


PROPPANTS:

HI-CRUSH PROPPANTS LLC


By: /s/ Robert E. Rasmus
Its: Chief Executive Officer


EMPLOYEE


/s/ Scott J. Preston
Scott J. Preston






Signature Page to Preston Employment Agreement

--------------------------------------------------------------------------------


Execution Version


EXHIBIT A
FORM OF RELEASE AGREEMENT
RELEASE AGREEMENT
This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
_________, 2018, by and among ____________ (“Employee”) and Hi-Crush Services
LLC (the “Company”), Hi-Crush Partners LP and Hi-Crush Proppants LLC.
(a) For good and valuable consideration, including the Company’s provision of a
severance payment to Employee in accordance with Section 5(d) or 5(e) of the
Employment Agreement, Employee hereby releases, discharges and forever acquits
the Company and its affiliates and subsidiaries and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, representatives, successors and assigns of the foregoing, in
their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and hereby waives, any and all claims, damages,
or causes of action of any kind related to Employee’s employment with the
Company, the termination of such employment, and any other acts or omissions
related to any matter on or prior to the date of the execution of this Agreement
including without limitation any alleged violation through the date of this
Agreement of:  (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) Employee Retirement Income Security Act of 1974, as
amended; (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the National Labor
Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993; (xi) any state
anti-discrimination law; (xii) any state wage and hour law; (xiii) any other
local, state or federal law, regulation or ordinance; (xiv) any public policy,
contract, tort, or common law claim; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvi) any
and all rights, benefits or claims Employee may have under any employment
contract, incentive compensation plan or stock option plan with the Company or
to any ownership interest in the Company except as expressly provided in the
Employment Agreement and any stock option or other equity compensation agreement
between Employee and the Company and (xvii) any claim for compensation or
benefits of any kind not expressly set forth in the Employment Agreement or any
such stock option or other equity compensation agreement (collectively, the
“Released Claims”).  In no event shall the Released Claims include (a) any claim
which arises after the date of this Agreement, (b) any claim to vested benefits
under an employee benefit plan, or (c) any claims for contractual payments
(including, without limitation, severance payments) under the Employment
Agreement. In addition, this Agreement shall (without adversely affecting
Employee’s claim for any contractual payments, including, without limitation,
severance payments under the Employment Agreement) become null and void in the
event the Company fails to timely pay to Employee contractual payments
(including, without limitation, severance payments) required under the
Employment Agreement, if such failure to pay continues for more than 10 days
following Employee’s written notice to the Company of such failure to pay,
provided that Employee shall not be required to provide


    

--------------------------------------------------------------------------------





more than two such written notices in any 12-month period. This Agreement is not
intended to indicate that any such claims exist or that, if they do exist, they
are meritorious.  Rather, Employee is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Employee may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.  By signing this Agreement, Employee is bound by it. 
Anyone who succeeds to Employee’s rights and responsibilities, such as heirs or
the executor of Employee’s estate, is also bound by this Agreement.  This
release also applies to any claims brought by any person or agency or class
action under which Employee may have a right or benefit. Notwithstanding the
release of liability contained herein, nothing in this Agreement prevents
Employee from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Employee understands and agrees that Employee is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC or comparable state or local agency proceeding or subsequent
legal actions.  THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR
PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.
(b)    Employee agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims.  Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Employee has asserted
or may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.
(c)    By executing and delivering this Agreement, Employee acknowledges that:
(i)    He has carefully read this Agreement;
(ii)
He has had at least twenty-one days to consider this Agreement before the
execution and delivery hereof to the Company;

(iii)
He has been and hereby is advised in writing that he may, at his option, discuss
this Agreement with an attorney of his choice and that he has had adequate
opportunity to do so;

(iv)
He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those stated in the Employment
Agreement and herein; and he is signing this Agreement voluntarily and of his
own free will, and that he understands and agrees to each of the terms of this
Agreement; and

(v)
With the exception of any sums that he may be owed pursuant to Section 5 of the
Employment Agreement, he has been paid all wages and other compensation to which
he is entitled under the Agreement



EXHIBIT A



--------------------------------------------------------------------------------





and received all leaves (paid and unpaid) to which he was entitled during the
Employment Period (as defined in the Employment Agreement).
Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven-day period beginning on the date Employee delivers this Agreement to the
Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Employee and must be delivered to the Chairman of the Board of Directors of
the Company before 11:59 p.m., [city, state] time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Employee in the foregoing manner.
Executed on this ___________ day of _____________, _______.
 
_________________________________  
[Employee Name]


EXHIBIT A

